Christianson, J.
This is an action to set aside a special assessment, for the construction of a sewer in the city of La Moure, and to enjoin the defendants from enforcing the collection thereof. The defendants, prevailed in the district court, and plaintiff appeals and asks for a trial de novo. The material facts are not in dispute. No attack is made. upon the regularity of the proceedings of the special assessment commission or the city council, but, on the contrary, it is conceded that, these proceedings were had in accordance with the provisions of the-statutes relative thereto. The special assessment commission assessed *47tbe amount of tbe benefit resulting to plaintiff’s property at $920.52, and levied a special assessment against such property in the sum of $751.52. It is admitted that the plaintiff appeared before the special assessment commission at a meeting held under the provision of § 3726, Compiled Laws, and objected to the assessment; that such objections were overruled by the commission, and that thereafter, on or about March 18, 1911, the commission returned to and filed the assessment list in the office of the city auditor of said city of La Moure. The plaintiff appealed from the action of the commission, and thereafter, at a hearing before the city council held on April 26, 1911, under the provisions of § 3728 of the Compiled Laws, the plaintiff appeared and presented his protest against the assessment, but the city council, after such hearing, approved and confirmed the findings of the special assessment commission, including the assessment against plaintiff’s property. Plaintiff took no further proceedings in the matter until he commenced this action on March 13, 1912, — almost eleven months after the assessment had been so confirmed and approved by the city council. There are no allegations in complaint that the special assessment commission or the city council were in any manner guilty of fraud, and plaintiff’s counsel expressly admits that no such contention is made, but asserts that the assessment was so grossly excessive as to be fraudulent as a matter of law.
The property involved consists of a 40-acre tract of land situated within the city limits of the city of La Moure. ■ It appears that a large portion, if not the whole, of this tract, was at one time platted, but the plat was subsequently vacated. This tract lies directly south of Fourth street in the city of La Moure. The sewer in question is laid in Fourth street along the entire north side of the property involved herein. Directly across the street from the tract involved are various lots and blocks, some improved and some unimproved. It is not contended that the amount assessed against plaintiff’s property is greater or disproportionate to that assessed against the property abutting on the sewer on the other side of the street. The only buildings on the tract involved are the buildings of the plaintiff. It is conceded by counsel for the respective parties that at some prior date a special assessment was levied against the plaintiff’s property for a very much greater sum than the one involved in this action, and that upon a hearing before the city council, it sustained plaintiff’s protest and refused to approve the assessment as *48then made by the special assessment commission, and at the request of the plaintiff and his counsel the entire assessment was referred back to the special assessment commission, and that the assessment involved herein was then subsequently made.
Plaintiff called as one of his witnesses a member of the special assessment commission, who testified that before the assessment in question was levied the commission carefully examined the various tracts of land and assessed the benefits accruing to each tract from the construction of the sewer.
It is well established that the legislature, in exercise of its general powers, may direct, subject of course to Constitutional restrictions, that the cost of local improvements be assessed upon property benefited, and may delegate this power to municipalities. It may also confer upon such municipalities the power to levy special assessments upon property benefited to pay the cost of such improvement, and may leave to the municipal officers the determination of what property is benefited, and hence liable to assessment. 28 Cyc. 1102 and 1103. The law may provide for hearing before the body which levies the assessment, and after such hearing may make the decision of that body conclusive. Although in imposing such assessments the municipal authorities may be acting somewhat in a judicial character, yet, the foundation of the right to assess exists in the taxing power, and it is not necessary that in imposing an assessment there must be a hearing before a court provided by the law in order to give validity to such assessment. Hibben v. Smith, 191 U. S. 310, 321, 48 L. ed. 195, 199, 24 Sup. Ct. Rep. 88. See also Chadwick v. Kelly, 187 U. S. 540, 47 L. ed. 293, 23 Sup. Ct. Rep. 175.
Section 3697 of the Compiled Laws authorizes the city council to establish a system of sewerage, and § 3698 grants the power to create sewer districts. In this case it is conceded that such system of sewerage was established and such sewer district created. It is also conceded that the property involved herein is all situated within the sewer district so created by the city council.
There is no claim in this case that the city authorities did not have jurisdiction to establish the sewer and do all things necessary for its construction. In Paulsen v. Portland, 149 U. S. 30, 37 L. ed. 637, 13 Sup. Ct. Rep. 750, it is said: “A sewer is constructed in the exercise of the police power for the health and cleanliness of the city, and the *49police power is exercised solely at the legislative will. So, also, the determination of a territorial district to be taxed for a local improvement is within the province of legislative discretion. Willard v. Presbury, 14 Wall. 676, 20 L. ed. 719; Spencer v. Merchant, 125 U. S. 345, 355, 31 L. ed. 763, 767, 8 Sup. Ct. Rep. 921.”
The only question sought to be raised in this action is that the property was not benefited or that the assessment is excessive. The attack is made solely upon the correctness of the judgment exercised by the commission in making the assessment, and the council in approving the same, and not on account of any irregularity in the proceedings.
The law relative to the construction of drains, while not identical in its provisions, is analogous in principle, and in considering this question in the case of drains, this court in the case of Alstad v. Sim, 15 N. D. 629, 638, 109 N. W. 66, said: “It is claimed that assessments were made against land not benefited by the drain. The action of the commissioners is not subject to review on the question as to what lands are benefited. On that question the action of the board is conclusive, except when acting fraudulently. Erickson v. Cass County, 11 N. D. 494, 92 N. W. 841; State ex rel. Dorgan v. Fisk, 15 N. D. 219, 107 N. W. 191.” See also Paulsen v. Portland, 149 U. S. 30, 41, 37 L. ed. 637, 641, 13 Sup. Ct. Rep. 750; Fallbrook Irri. Dist. v. Bradley, 164 U. S. 112, 174, 41 L. ed. 369, 394, 17 Sup. Ct. Rep. 56; Spencer v. Merchant, 125 U. S. 345, 31 L. ed. 763, 8 Sup. Ct. Rep. 921; French v. Barber Asphalt Paving Co. 181 U. S. 324, 338, 45 L. ed. 879, 887, 21 Sup. Ct. Rep. 625. “The amount of benefits resulting from the improvement is a question of fact, and a hearing upon it being assumed, the decision of the board is final.” Hibben v. Smith, supra.
The legislature in this state vested the city council with power to determine the necessity of the improvements. Section 3704, Compiled Laws. And also vested in the special assessment commission the power to determine the amount of the benefits to various properties and the assessments to be levied. Comp. Laws, § 3726. And granted to the various parties the right of appeal from the action of the commission to the city council. Comp. Laws, § 3727. And granted to the city council the’ right to review the findings and correct mistakes or errors of judgment, if any, of the commission in levying and apportioning the assessment. Comp. Laws, § 3728. See also Robertson Lumber Co. v. *50Grand Forks, 27 N. D. 556, 568, 47 N. W. 249. The special assessment commission is, in the first instance, vested with the power and authority to fix and determine, not only the benefits, but the amount of the assessment each property should be required to pay; and the power is reserved to the city council to review and correct the errors of judgment of the commission.
The special assessment commission is expressly created a tribunal to assess the benefits resulting to the different tracts of land. And the amount of such benefit, if any, is a question of fact to be determined by such commission, subject to review by the city council in the manner provided by the statute. These boards, in assessing such benefits, are acting under a delegation of power from the legislature in respect to local affairs, but in the exercise of that power they are exercising functions judicial in their nature. The statute provides for no appeal from the action of the city council upon such assessment, nor for a review by any other body, court or tribunal.
And where the special assessment commission and the city council have in all things proceeded in accordance with the statutory requirements, their action and decision as to what property is benefited, and the amount of benefits resulting to the different tracts from the construction of the improvements, are final, and cannot be assailed in a court, except for fraud or other grounds justifying equitable interference. State ex rel. Dorgan v. Fisk, 15 N. D. 219, 226, 107 N. W. 191; Alstad v. Sim, 15 N. D. 629, 109 N. W. 66; Rogers v. St. Paul, 22 Minn. 494; Carpenter v. St. Paul, 23 Minn. 232; State ex rel. Cunningham v. Board of Public Works, 27 Minn. 442, 8 N. W. 161; State ex rel. Cunningham v. District Ct. 29 Minn. 65, 11 N. W. 133.
Of course, in cases wherein the city authorities fail to comply with the statute in their proceedings, or concededly made an arbitrary assessment without regard to the benefits derived, the action of the city authorities is subject to review by the courts. Robertson Lumber Co. v. Grand Forks, 27 N. D. 556, 147 N. W. 249; McKenzie v. Mandan, 27 N. D. 546, 147 N. W. 808.
In this state it is expressly provided that any action or proceeding to prevent or restrain the collection of any special assessment, or any part thereof, must be commenced within six months after the special assessment is approved. Comp. Laws, § 3175. This is a valid statutory *51enactment. McKone v. Fargo, 24 N. D. 53, 138 N. W. 967. If any ground for equitable inference existed, plaintiff was required to institute his action within six months after the assessment was approved, otherwise the action is barred. In this case plaintiff invoked the jurisdiction of both the commission and the city council, and had actual notice of the time when the assessment was approved, and having failed to bring his action within the time provided by law, he cannot now be permitted to attack the assessment. We are satisfied that if plaintiff ever had any standing in a court, that his right of action became barred at the expiration of six months after the assessment was approved. The judgment of the trial court was correct, and is affirmed.